Citation Nr: 1811982	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-06 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include post-traumatic stress disorder (PTSD) and depression.   


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel

INTRODUCTION

The Veteran served in the Army National Guard with active duty for training from June 1991 to September 1991 and served on active duty in the U.S. Army from April 1992 to February 1994.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In August 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a VA mental health examination.  Since remand, the Veteran underwent such an examination in November 2016.  As such, the Board determines that there has been substantial compliance with the August 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  

The Board notes that during the appeal period, the Veteran was granted service connection for a lumbosacral strain in a November 2016 rating decision.  As this grant represents a full grant of the benefits sought, this issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d. 1156 (Fed. Cir. 1997).

The Veteran has filed claims for service connection for PTSD and service connection for depression, and the record reflects diagnoses for numerous psychiatric conditions.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  As such, the Board has recharacterized the claim as one for service connection for an acquired psychiatric condition, to include PTSD and depression.  


FINDING OF FACT

The Veteran's acquired psychiatric condition, to include PTSD and depression is etiologically linked to her active service.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric condition, to include PTSD and depression have been met.  38 U.S.C. §§ 1110, 5107(b) (West 2012); 38 C.F.R. § 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the favorable decision to grant the Veteran's claim of service connection for an acquired psychiatric condition, any deficiency as to VA's duties to notify and assist, as to this issue, pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

The Veteran claims that her PTSD and depression are due to in-service events of military sexual trauma (MST) as well as an in-service car accident.

The Board notes that there are specific requirements for service connection for PTSD.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  In claims involving personal assault stressors, there is also a requirement for credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 142 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The first element of service connection for PTSD is still a diagnosis, which the Board concedes.  While the November 2016 VA examiner indicated that the Veteran does not have a diagnosis of PTSD per the DSM-V, the examiner did not discuss the DSM-IV, which is the appropriate DSM since the case was certified to the Board prior to August 4, 2014.  Moreover, other treatment reports of record indicate a diagnosis of PTSD.  Therefore, the Board concedes a diagnosis.  

The second element is a corroborated in-service stressor.  Here, the Board finds the Veteran's report of an in-service assault probative.  The Veteran asserts that she was raped during her active service while out in the field and that she reported the event but nothing happened.  While there are, therefore, no police or military reports of the assault, the record supports that there were behavioral changes, namely the Veteran's drug use, for which she was discharged from service.  Treatment records also indicate that she has consistently restated the events of the in-service assault since service.  Thus, the Board finds the report of in-service assault credible and verified.  

Before discussing a nexus, the Board will discuss the first two elements for the claim for depression.  The standard elements of service connection apply to psychiatric conditions other than PTSD.  See 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  As to a current diagnosis, the record reflects a diagnosis for depression.  The Veteran has linked her depression to an in-service car accident, stating that it drastically changed her life.  The Veteran's service treatment records reflect hospitalization following a June 1992 in-service car accident.  Therefore, an in-service event is also established.  Thus, at issue for this claim is also a nexus.  

As to a nexus, while the November 2016 VA examiner stated a negative nexus opinion as to whether the Veteran's psychiatric condition is related to her service, the rationale provided suggests otherwise.  In the examination report, the examiner noted the Veteran's report of being raped in service.  The examiner also noted the Veteran's report of an in-service car accident in Germany in June 1992.  The examiner noted the Veteran's struggles with her grandmother's health and subsequent death, childhood sexual abuse, and drug abuse issues as well.  Although the examiner stated that the Veteran's disorder is less likely than not related to her service, in the rationale, the examiner states that it is more likely than not that the Veteran's disorder is attributable to several events, including her negative military experience.  This rationale suggests multiple causes for the Veteran's current psychiatric condition, including her military experience.  While the examiner did not expound on "negative military experience," she previously noted the Veteran's in-service sexual assault and car accident.  As such, resolving any reasonable doubt in favor of the Veteran, the Board interprets those incidents as the "negative military experience" the examiner was referring to.  The Board therefore finds the rationale sufficient to establish a nexus for both the PTSD and depression as related to the inservice MST and the in-service car accident.    

As such, service connection for an acquired psychiatric condition, to include PTSD and depression is granted.  


ORDER

Service connection for an acquired psychiatric condition, to include PTSD and depression is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


